Name: 79/721/EEC: Council Decision of 16 August 1979 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Swiss Confederation on the extension of the Community network for data transmission (Euronet) to the territory of Switzerland
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-08-22

 Avis juridique important|31979D072179/721/EEC: Council Decision of 16 August 1979 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Swiss Confederation on the extension of the Community network for data transmission (Euronet) to the territory of Switzerland Official Journal L 214 , 22/08/1979 P. 0018****( 1 ) OJ NO L 311 , 4 . 11 . 1978 , P . 1 . COUNCIL DECISION OF 16 AUGUST 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON THE EXTENSION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) TO THE TERRITORY OF SWITZERLAND ( 79/721/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/887/EEC OF 9 OCTOBER 1978 ADOPTING A SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COMMISSION HAS , PURSUANT TO ARTICLE 3 OF DECISION 78/887/EEC , NEGOTIATED AN AGREEMENT WITH THE SWISS CONFEDERATION WITH A VIEW TO EXTENDING EURONET ; WHEREAS , THEREFORE , THAT AGREEMENT SHOULD BE CONCLUDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON THE EXTENSION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) TO THE TERRITORY OF SWITZERLAND IS HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY . THE TEXT OF THE AGREEMENT IS ANNEXED HERETO . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 16 AUGUST 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY **** AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION ON THE EXTENSION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) TO SWITZERLAND BRUSSELS , . . . . . . SIR , OVER THE PAST TWO YEARS , CONSIDERABLE EFFORTS HAVE BEEN MADE IN EUROPE , ESPECIALLY BY THE EUROPEAN COMMUNITIES , BOTH IN THE FIELD OF DATA TRANSMISSION BY PACKET-SWITCHING AND IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION . THIS IS ILLUSTRATED BY THE FOLLOWING , GIVEN IN CHRONOLOGICAL ORDER : - THE CONCLUSION , ON 23 NOVEMBER 1973 , OF THE AGREEMENT ON THE IMPLEMENTATION OF A EUROPEAN INFORMATION NETWORK ( COST PROJECT 11 ) BETWEEN THE EUROPEAN ATOMIC ENERGY COMMUNITY , THE FEDERAL REPUBLIC OF GERMANY , FRANCE , ITALY , THE NETHERLANDS , NORWAY , PORTUGAL , SWEDEN , SWITZERLAND , THE UNITED KINGDOM AND YUGOSLAVIA TO TRANSMIT DATA USING PACKET-SWITCHING TECHNOLOGY , - THE RESOLUTION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY IN WHICH THE COUNCIL STRESSED THAT THIRD COUNTRIES , ESPECIALLY EUROPEAN COUNTRIES , SHOULD BE GIVEN THE OPPORTUNITY OF TAKING PART IN THE PROJECT CONCERNED WHENEVER IT WAS FOUND NECESSARY OR DESIRABLE , - THE DECISION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 18 MARCH 1975 AND 9 OCTOBER 1978 ADOPTING THREE-YEAR ACTION PLANS ON SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION AND PROVIDING FOR THE SETTING UP OF A TELECOMMUNICATIONS NETWORK ( HEREINAFTER CALLED ' EURONET ' ) TO PROVIDE COMMUNITY USERS WITH RELIABLE , RAPID AND ECONOMIC ACCESS TO THE SCIENTIFIC , TECHNICAL , ECONOMIC AND SOCIAL DOCUMENTATION AND DATA AVAILABLE , - THE FORMATION , BY THE TELECOMMUNICATIONS ADMINISTRATIONS OF THE MEMBER STATES OF THE COMMUNITY , OF A CONSORTIUM BY A MULTILATERAL CONVENTION ( HEREINAFTER CALLED ' THE CONVENTION ' ), SIGNED ON 11 DECEMBER 1975 , TO SET UP AND RUN EURONET AND TO INSTRUCT FRANCE TO CONCLUDE A CONTRACT TO THIS EFFECT WITH THE COMMUNITY ( HEREINAFTER CALLED ' THE CONTRACT ' ), WHICH WAS SIGNED ON 15 DECEMBER 1975 , - THE DECISION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 9 OCTOBER 1978 ADOPTING A SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION AND PROVIDING THE POSSIBILITY FOR THE COMMUNITY TO CONCLUDE COOPERATION AGREEMENTS WITH THIRD COUNTRIES PARTICIPATING IN THE EUROPEAN CONFERENCE OF POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS ( CEPT ). TAKING ACCOUNT OF THE ABOVE , REPRESENTATIVES OF THE SWISS FEDERAL COUNCIL AND OF THE COMMISSION OF THE EUROPEAN COMMUNITIES MET ON SEVERAL OCCASIONS BETWEEN 1 DECEMBER 1977 AND 26 MARCH 1979 TO STUDY THE EXTENSION OF EURONET TO SWITZERLAND SO AS TO GIVE SWISS USERS ACCESS TO INFORMATION SERVICES IN THE COMMUNITY , AND COMMUNITY USERS ACCESS TO INFORMATION SERVICES IN SWITZERLAND . A FURTHER AIM OF THE MEETINGS WAS TO CARRY OUT A JOINT ANALYSIS OF THE ARRANGEMENTS WHICH WOULD PROVIDE THE INFORMATION SERVICES IN SWITZERLAND OR THE COMMUNITY WITH MUTUAL ACCESS TO THE INFORMATION SOURCES OF BOTH PARTIES . FOR THE PURPOSE OF ACHIEVING THIS COOPERATION , I HAVE THE HONOUR OF MAKING THE FOLLOWING PROPOSALS : 1 . EURONET SHALL BE EXTENDED TO THE TERRITORY OF SWITZERLAND UNDER AN AGREEMENT BETWEEN THE SWISS PTT ADMINISTRATIONS AND THE TELECOMMUNICATIONS ADMINISTRATIONS REPRESENTED IN THE EURONET CONSORTIUM . THIS EXTENSION WILL TAKE PLACE UNDER THE CONDITIONS LAID DOWN FOR THE WHOLE NETWORK , TAKING INTO ACCOUNT THE CONVENTION , THE CONTRACT , THE ADDENDA THERETO AND THE NEW ADDENDUM TO THE CONTRACT WHICH WILL BE CONCLUDED BETWEEN THE COMMUNITY AND FRANCE WITH A VIEW TO SWISS PARTICIPATION . 2 . THE SWISS PTT UNDERTAKING AND THE TELECOMMUNICATIONS ADMINISTRATIONS OF THE MEMBER STATES OF THE COMMUNITY WILL SETTLE JOINTLY THE TECHNICAL QUESTIONS RELATING TO THE CONNECTION OF THE TERMINALS AND HOSTS , AND THE FINANCIAL PROBLEMS ARISING FROM THE EXTENSION OF EURONET TO SWITZERLAND . 3 . THE TERMINALS INSTALLED IN SWITZERLAND OR IN THE COMMUNITY WILL BE GUARANTEED , IN A NON-DISCRIMINATORY MANNER AND ON A RECIPROCAL BASIS , CONNECTION AND ACCESS TO EURONET WITHIN THE FRAMEWORK OF THE INTERNATIONAL AND NATIONAL PROVISIONS IN FORCE . 4 . THE HOSTS LOCATED IN SWITZERLAND OR IN THE COMMUNITY WILL BE GUARANTEED , IN A NON- DISCRIMINATORY MANNER AND ON A RECIPROCAL BASIS , THE POSSIBILITY OF CONNECTION AND ACCESS TO EURONET WITHIN THE FRAMEWORK OF THE INTERNATIONAL AND NATIONAL PROVISIONS IN FORCE . 5 . EACH PARTY SHALL ENDEAVOUR , IN A SPIRIT OF HEALTHY AND FAIR COMPETITION AND WITH THE AIM OF SAFEGUARDING THE INTERESTS OF THE USERS AND ENSURING THE EFFICIENT AND ECONOMIC OPERATION OF THE NETWORK , TO ENFORCE - UNDER THE CURRENT PROVISIONS - THE OBSERVANCE BY THE HOSTS CONNECTED TO EURONET OF A CODE OF CONDUCT AS CLOSELY AS POSSIBLE IN LINE WITH THE JOINT DECLARATION OF INTENT GIVEN IN THE ANNEX . SWISS HOSTS MAY PARTICIPATE IN THE EURONET HOST COMMITTEE . 6 . THE RIGHT OF THE SWISS PTT UNDERTAKING TO USE FOR THIRD-PARTY TRAFFIC ALL EURONET CAPACITY NOT REQUIRED FOR THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION NETWORK IS NOT AFFECTED , GIVEN THAT THE PRINCIPLE OF NON-DISCRIMINATION DOES NOT APPLY TO THIRD-PARTY TRAFFIC . 7 . SWISS EXPERTS MAY PARTICIPATE AS EQUAL PARTNERS IN WORK TO DEVELOP ADDITIONAL TECHNICAL SPECIFICATIONS , ESTABLISH NEW GENERAL PROVISIONS FOR EURONET AND TO TRAIN USERS . 8 . THE PARTIES WILL TAKE ALL APPROPRIATE MEASURES TO ARRIVE AT A JOINT SOLUTION TO THE PROBLEMS RELATING TO THE SETTING UP , MANAGEMENT AND POSSIBLE EXTENSION OF EURONET NOT COVERED BY POINTS 1 AND 2 . THE PARTIES WILL HOLD CONSULTATIONS THROUGH DIPLOMATIC CHANNELS FOR THIS PURPOSE . 9 . SHOULD EURONET BE EXTENDED TO OTHER STATES WHICH ARE MEMBERS OF CEPT , RELATIONS BOTH BETWEEN SWITZERLAND AND THE COMMUNITY AND THOSE WITH THE STATES IN QUESTION WILL BE SUBJECT TO PRIOR CONSULTATION THROUGH DIPLOMATIC CHANNELS . 10 . THE POSSIBLE CONNECTION TO EURONET : - OF HOSTS ESTABLISHED IN THE STATES WHICH ARE MEMBERS OF CEPT AND TO WHICH THE NETWORK HAS NOT BEEN EXTENDED , - OF HOSTS ESTABLISHED IN STATES WHICH ARE NOT MEMBERS OF CEPT , - OF FOREIGN NETWORKS , CAN BE AFFECTED ONLY WITH THE AGREEMENT OF THE PARTIES AND OF THE TELECOMMUNICATIONS ADMINISTRATIONS IN QUESTION . 11 . THE PARTIES WILL INFORM EACH OTHER REGULARLY ON THE PROGRESS MADE IN THE AFOREMENTIONED SPHERE . IN PARTICULAR , THEY WILL EXCHANGE , AS FAR IN ADVANCE AS POSSIBLE , ALL RELEVANT INFORMATION RELATING TO PROJECTS TO CONNECT HOSTS AND DATA BASES OR BANKS . SUCH EXCHANGES OF INFORMATION WILL BE MADE THROUGH DIPLOMATIC CHANNELS . 12 . THE COOPERATION PROVIDED FOR WILL LAPSE ON 31 DECEMBER 1983 , BUT MAY BE TERMINATED BEFORE THAT DATE BY EITHER PARTY SUBJECT TO ONE YEAR ' S NOTICE . IF YOU ARE ABLE TO CONFIRM IN WRITING YOUR AGREEMENT TO THE AFORESAID , THE TWO PARTIES WILL CONSIDER THIS EXCHANGE OF LETTERS AS A STATEMENT OF THEIR AIMS AND OF THE FORMS OF THEIR COOPERATION CONCERNING EURONET . THIS EXCHANGE OF LETTERS WILL ENTER INTO FORCE ON THE DATE ON WHICH YOUR REPLY IS SIGNED . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . THE SWISS AMBASSADOR TO THE EUROPEAN COMMUNITIES **** BRUSSELS , . . . . . . SIR , I HAVE THE HONOUR TO ACKNOWLEDGE RECEIPT OF YOUR LETTER OF TODAY ' S DATE , WHICH READS AS FOLLOWS : ' OVER THE PAST TWO YEARS , CONSIDERABLE EFFORTS HAVE BEEN MADE IN EUROPE , ESPECIALLY BY THE EUROPEAN COMMUNITIES , BOTH IN THE FIELD OF DATA TRANSMISSION BY PACKET-SWITCHING AND IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION . THIS IS ILLUSTRATED BY THE FOLLOWING , GIVEN IN CHRONOLOGICAL ORDER : - THE CONCLUSION , ON 23 NOVEMBER 1973 , OF THE AGREEMENT ON THE IMPLEMENTATION OF A EUROPEAN INFORMATION NETWORK ( COST PROJECT 11 ) BETWEEN THE EUROPEAN ATOMIC ENERGY COMMUNITY , THE FEDERAL REPUBLIC OF GERMANY , FRANCE , ITALY , THE NETHERLANDS , NORWAY , PORTUGAL , SWEDEN , SWITZERLAND , THE UNITED KINGDOM AND YUGOSLAVIA TO TRANSMIT DATA USING PACKET-SWITCHING TECHNOLOGY , - THE RESOLUTION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY IN WHICH THE COUNCIL STRESSED THAT THIRD COUNTRIES , ESPECIALLY EUROPEAN COUNTRIES , SHOULD BE GIVEN THE OPPORTUNITY OF TAKING PART IN THE PROJECT CONCERNED WHENEVER IT WAS FOUND NECESSARY OR DESIRABLE , - THE DECISION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 18 MARCH 1975 AND 9 OCTOBER 1978 ADOPTING THREE-YEAR ACTION PLANS ON SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION AND PROVIDING FOR THE SETTING UP OF A TELECOMMUNICATIONS NETWORK ( HEREINAFTER CALLED " EURONET " ) TO PROVIDE COMMUNITY USERS WITH RELIABLE , RAPID AND ECONOMIC ACCESS TO THE SCIENTIFIC , TECHNICAL , ECONOMIC AND SOCIAL DOCUMENTATION AND DATA AVAILABLE , - THE FORMATION , BY THE TELECOMMUNICATIONS ADMINISTRATIONS OF THE MEMBER STATES OF THE COMMUNITY , OF A CONSORTIUM BY A MULTILATERAL CONVENTION ( HEREINAFTER CALLED " THE CONVENTION " ), SIGNED ON 11 DECEMBER 1975 , TO SET UP AND RUN EURONET AND TO INSTRUCT FRANCE TO CONCLUDE A CONTRACT TO THIS EFFECT WITH THE COMMUNITY ( HEREINAFTER CALLED " THE CONTRACT " ), WHICH WAS SIGNED ON 15 DECEMBER 1975 ), - THE DECISION OF THE COUNCIL OF THE EUROPEAN COMMUNITIES OF 9 OCTOBER 1978 ADOPTING A SECOND THREE-YEAR PLAN OF ACTION IN THE FIELD OF SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION AND PROVIDING THE POSSIBILITY FOR THE COMMUNITY TO CONCLUDE COOPERATION AGREEMENTS WITH THIRD COUNTRIES PARTICIPATING IN THE EUROPEAN CONFERENCE OF POSTAL AND TELECOMMUNICATIONS ADMINISTRATIONS ( CEPT ). TAKING ACCOUNT OF THE ABOVE , REPRESENTATIVES OF THE SWISS FEDERAL COUNCIL AND OF THE COMMISSION OF THE EUROPEAN COMMUNITIES MET ON SEVERAL OCCASIONS BETWEEN 1 DECEMBER 1977 AND 26 MARCH 1979 TO STUDY THE EXTENSION OF EURONET TO SWITZERLAND SO AS TO GIVE SWISS USERS ACCESS TO INFORMATION SERVICES IN THE COMMUNITY , AND COMMUNITY USERS ACCESS TO INFORMATION SERVICES IN SWITZERLAND . A FURTHER AIM OF THE MEETINGS WAS TO CARRY OUT A JOINT ANALYSIS OF THE ARRANGEMENTS WHICH WOULD PROVIDE THE INFORMATION SERVICES IN SWITZERLAND OR THE COMMUNITY WITH MUTUAL ACCESS TO THE INFORMATION SOURCES OF BOTH PARTIES . FOR THE PURPOSE OF ACHIEVING THIS COOPERATION , I HAVE THE HONOUR OF MAKING THE FOLLOWING PROPOSALS : 1 . EURONET SHALL BE EXTENDED TO THE TERRITORY OF SWITZERLAND UNDER AN AGREEMENT BETWEEN THE SWISS PTT ADMINISTRATIONS AND THE TELECOMMUNICATIONS ADMINISTRATIONS REPRESENTED IN THE EURONET CONSORTIUM . THIS EXTENSION WILL TAKE PLACE UNDER THE CONDITIONS LAID DOWN FOR THE WHOLE NETWORK , TAKING INTO ACCOUNT THE CONVENTION , THE CONTRACT , THE ADDENDA THERETO AND THE NEW ADDENDUM TO THE CONTRACT WHICH WILL BE CONCLUDED BETWEEN THE COMMUNITY AND FRANCE WITH A VIEW TO SWISS PARTICIPATION . 2 . THE SWISS PTT UNDERTAKING AND THE TELECOMMUNICATIONS ADMINISTRATIONS OF THE MEMBER STATES OF THE COMMUNITY WILL SETTLE JOINTLY THE TECHNICAL QUESTIONS RELATING TO THE CONNECTION OF THE TERMINALS AND HOSTS , AND THE FINANCIAL PROBLEMS ARISING FROM THE EXTENSION OF EURONET TO SWITZERLAND . 3 . THE TERMINALS INSTALLED IN SWITZERLAND OR IN THE COMMUNITY WILL BE GUARANTEED , IN A NON-DISCRIMINATORY MANNER AND ON A RECIPROCAL BASIS , CONNECTION AND ACCESS TO EURONET WITHIN THE FRAMEWORK OF THE INTERNATIONAL AND NATIONAL PROVISIONS IN FORCE . 4 . THE HOSTS LOCATED IN SWITZERLAND OR IN THE COMMUNITY WILL BE GUARANTEED , IN A NON-DISCRIMINATORY MANNER AND ON A RECIPROCAL BASIS , THE POSSIBILITY OF CONNECTION AND ACCESS TO EURONET WITHIN THE FRAMEWORK OF THE INTERNATIONAL AND NATIONAL PROVISIONS IN FORCE . 5 . EACH PARTY SHALL ENDEAVOUR , IN A SPIRIT OF HEALTHY AND FAIR COMPETITION AND WITH THE AIM OF SAFEGUARDING THE INTERESTS OF THE USERS AND ENSURING THE EFFICIENT AND ECONOMIC OPERATION OF THE NETWORK , TO ENFORCE - UNDER THE CURRENT PROVISIONS - THE OBSERVANCE BY THE HOSTS CONNECTED TO EURONET OF A CODE OF CONDUCT AS CLOSELY AS POSSIBLE IN LINE WITH THE JOINT DECLARATION OF INTENT GIVEN IN THE ANNEX . SWISS HOSTS MAY PARTICIPATE IN THE EURONET HOST COMMITTEE . 6 . THE RIGHT OF THE SWISS PTT UNDERTAKING TO USE FOR THIRD-PARTY TRAFFIC ALL EURONET CAPACITY NOT REQUIRED FOR THE SCIENTIFIC AND TECHNICAL INFORMATION AND DOCUMENTATION NETWORK IS NOT AFFECTED , GIVEN THAT THE PRINCIPLE OF NON-DISCRIMINATION DOES NOT APPLY TO THIRD-PARTY TRAFFIC . 7 . SWISS EXPERTS MAY PARTICIPATE AS EQUAL PARTNERS IN WORK TO DEVELOP ADDITIONAL TECHNICAL SPECIFICATIONS , ESTABLISH NEW GENERAL PROVISIONS FOR EURONET AND TO TRAIN USERS . 8 . THE PARTIES WILL TAKE ALL APPROPRIATE MEASURES TO ARRIVE AT A JOINT SOLUTION TO THE PROBLEMS RELATING TO THE SETTING UP , MANAGEMENT AND POSSIBLE EXTENSION OF EURONET NOT COVERED BY POINTS 1 AND 2 . THE PARTIES WILL HOLD CONSULTATIONS THROUGH DIPLOMATIC CHANNELS FOR THIS PURPOSE . 9 . SHOULD EURONET BE EXTENDED TO OTHER STATES WHICH ARE MEMBERS OF CEPT , RELATIONS BOTH BETWEEN SWITZERLAND AND THE COMMUNITY AND THOSE WITH THE STATES IN QUESTION WILL BE SUBJECT TO PRIOR CONSULTATION THROUGH DIPLOMATIC CHANNELS . 10 . THE POSSIBLE CONNECTION TO EURONET : - OF HOSTS ESTABLISHED IN THE STATES WHICH ARE MEMBERS OF CEPT AND TO WHICH THE NETWORK HAS NOT BEEN EXTENDED , - OF HOSTS ESTABLISHED IN STATES WHICH ARE NOT MEMBERS OF CEPT , - OF FOREIGN NETWORKS , CAN BE AFFECTED ONLY WITH THE AGREEMENT OF THE PARTIES AND OF THE TELECOMMUNICATIONS ADMINISTRATIONS IN QUESTION . 11 . THE PARTIES WILL INFORM EACH OTHER REGULARLY ON THE PROGRESS MADE IN THE AFOREMENTIONED SPHERE . IN PARTICULAR , THEY WILL EXCHANGE , AS FAR IN ADVANCE AS POSSIBLE , ALL RELEVANT INFORMATION RELATING TO PROJECTS TO CONNECT HOSTS AND DATA BASES OR BANKS . SUCH EXCHANGES OF INFORMATION WILL BE MADE THROUGH DIPLOMATIC CHANNELS . 12 . THE COOPERATION PROVIDED FOR WILL LAPSE ON 31 DECEMBER 1983 , BUT MAY BE TERMINATED BEFORE THAT DATE BY EITHER PARTY SUBJECT TO ONE YEAR ' S NOTICE . IF YOU ARE ABLE TO CONFIRM IN WRITING YOUR AGREEMENT TO THE AFORESAID , THE TWO PARTIES WILL CONSIDER THIS EXCHANGE OF LETTERS AS A STATEMENT OF THEIR AIMS AND OF THE FORMS OF THEIR COOPERATION CONCERNING EURONET . THIS EXCHANGE OF LETTERS WILL ENTER INTO FORCE ON THE DATE ON WHICH YOUR REPLY IS SIGNED . ' I HAVE THE HONOUR TO CONFIRM THAT THE EUROPEAN ECONOMIC COMMUNITY IS IN AGREEMENT WITH THE CONTENTS OF YOUR LETTER . PLEASE ACCEPT , SIR , THE ASSURANCE OF MY HIGHEST CONSIDERATION . ON BEHALF OF THE COUNCIL OF THE EUROPEAN COMMUNITIES **** ANNEX JOINT DECLARATION OF INTENT ON HOSTS , REFERRED TO UNDER POINT 5 OF THE AGREEMENT , WHICH WILL BE CONNECTED TO EURONET 1 . THE HOST ALONE SHALL BE RESPONSIBLE FOR THE OPERATION OF HIS SERVICES VIA THE NETWORK . 2 . THE HOST SHALL DECLARE THAT HE WILL NOT MAKE DISTINCTIONS BASED ON NATIONALITY BETWEEN THE USERS OF EURONET . IF EXISTING CONTRACTS OR INTERNATIONAL AGREEMENTS CONTAIN DISCRIMINATORY PROVISIONS , THE HOST WILL NOTIFY THE COMPETENT AUTHORITIES IN HIS COUNTRY AND ENDEAVOUR TO HAVE THE PROVISIONS AMENDED . 3 . THE HOST SHALL DECLARE THAT HE WILL ABSTAIN FROM ALL UNFAIR COMPETITION . IF NECESSARY , HE MAY BE INVITED TO PROVIDE EXPLANATIONS ON THIS SUBJECT BY THE COMPETENT AUTHORITIES IN HIS OWN COUNTRY WITHIN THE FRAMEWORK OF THE NATIONAL PROVISIONS IN FORCE . 4 . THE HOST WILL OBSERVE THE PRINCIPLE OF MAINTAINING AT THE LOWEST POSSIBLE LEVEL THE FEES RELATING TO SCIENTIFIC AND TECHNICAL INFORMATION ( IST ) SERVICES . HE WILL APPLY THIS PRINCIPLE AS FAR AS POSSIBLE IN HIS TARIFF POLICY . 5 . THE HOST SHALL DECLARE THAT HE WILL PARTICIPATE IN EFFORTS TOWARDS A GRADUAL HARMONIZATION OF SERVICES . IN PARTICULAR , HE WILL EXAMINE : - THE APPLICATION , TO HIS INFORMATION RETRIEVAL SYSTEM , OF THE STANDARDIZED INSTRUCTIONS GIVEN IN ' EURONET GUIDELINES : STANDARD COMMANDS FOR INFORMATION RETRIEVAL SYSTEMS ' , - THE GRADUAL HARMONIZATION OF THE GENERAL CONDITIONS OF SALE , WHICH WILL BE UNDERTAKEN JOINTLY , - THE GRADUAL RATIONALIZATION OF INSTRUCTION MANUALS , - THE SIMPLIFICATION OF ACCESS METHODS FOR USERS AND OF INVOICING . 6 . THE HOST WILL EXAMINE THE POSSIBILITY OF COOPERATING IN THE PREPARATION OF MEASURES TO MARKET HIS SERVICES EFFICIENTLY AT EURONET LEVEL AND TO TRAIN THE USERS OF THESE SERVICES . 7 . IN ORDER TO ACHIEVE THE APPROPRIATE LEVEL OF COOPERATION WITHIN EURONET , THE HOST MAY TAKE PART IN THE WORK OF A COMMITTEE WHICH WILL MEET AT REGULAR INTERVALS , IN ORDER TO EXPRESS HIS OPINION ON ALL QUESTIONS RELATING TO THE NETWORK AND ASSIST IN THE PREPARATION OF APPROPRIATE RECOMMENDATIONS TO THE COMPETENT AUTHORITIES OF THE STATES PARTICIPATING IN EURONET . EACH HOST WILL BEAR THE COSTS OF HIS REPRESENTATION AT SUCH MEETINGS . 8 . THE HOST WILL DESIGNATE TO THE COMPETENT AUTHORITIES IN HIS COUNTRY HIS REPRESENTATIVE ON THIS COMMITTEE WITHIN THREE MONTHS FOLLOWING THE CONCLUSION OF THE AGREEMENT REQUIRED FOR HIS CONNECTION TO EURONET . WITHIN THE SAME PERIOD , HE MAY ALSO DESIGNATE A PERSON RESPONSIBLE FOR ALL OTHER QUESTIONS RELATING TO EURONET AND SPECIFY HIS POWERS . 9 . WITHIN THE SAME PERIOD THE HOST WILL PROVIDE THE COMPETENT AUTHORITIES IN HIS COUNTRY WITH A PROVISIONAL DESCRIPTION OF THE DATA BASES AND RELATED SERVICES WHICH HE INTENDS TO OFFER . THIS DESCRIPTION SHOULD FOLLOW AS CLOSELY AS POSSIBLE THE EXAMPLE SHOWN IN ' EURONET GUIDELINES FOR COOPERATION BETWEEN DATA BASE SUPPLIERS AND HOST ORGANIZATIONS ' . IN PARTICULAR , THE DESCRIPTION WILL COVER IN DETAIL THE DATA BASES , THE SERVICES WHICH THEY OFFER AND THE TARIFFS APPLICABLE . THE COMPETENT AUTHORITIES SHOULD BE PROVIDED WITH A DEFINITIVE DESCRIPTION OF THESE SERVICES NO LATER THAN THREE MONTHS BEFORE THE COMMENCEMENT OF OPERATION . 10 . THE HOST SHALL DO ALL IN HIS POWER TO ANNOUNCE THREE MONTHS IN ADVANCE ANY MAJOR CHANGES TO THE SERVICES DESCRIBED AND TO INFORM THE COMPETENT AUTHORITIES IN HIS COUNTRY OF SUCH CHANGES . 11 . THE HOST SHALL INFORM THE COMPETENT AUTHORITY IN HIS COUNTRY IF HE INTENDS TO USE HIS EURONET LINK FOR PURPOSES OTHER THAN SCIENTIFIC AND TECHNICAL INFORMATION . 12 . IN ORDER TO PERMIT THE COMPETENT AUTHORITY TO ADAPT THE NETWORK TO REQUIREMENTS , THE HOST SHALL PROVIDE THE COMPETENT AUTHORITY AT LEAST ONCE A YEAR WITH STATISTICS ON THE USE OF EURONET VIA HIS SERVICES , INCLUDING TRAFFIC STATISTICS , NUMBER OF SUBSCRIBERS , ETC .